TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 26, 2016



                                     NO. 03-16-00024-CV


                            Mary Margaret Blanchard, Appellant

                                                v.

    Grace Ann McNeill, as Successor Trustee of The Dixie Lee Hudlow Living Trust, as
    amended, and as Independent Executor of the Estate of Dixie Lee Hudlow, Appellee




       APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 4, 2015. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.